Citation Nr: 1214333	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO. 07-10 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a September 2011 rating decision, the Appeals Management Center (AMC) granted service connection for left and right knee disabilities and assigned separate 10 percent ratings for each knee, effective January 11, 2005. The action constituted a full grant of the benefits sought, and the claims for service connection for left and right knee disabilities are no longer pending appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The issue of entitlement to a total rating on the basis of individual unemployability due to service-connected disabilities (TDIU) was raised by the record and was referred to the Agency of Original Jurisdiction (AOJ) in an April 2010 Board remand. However, the issue has not yet been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159. 3.303. 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A VCAA letter issued by the RO in April 2005 explained the evidence necessary to substantiate the claim for service connection for PTSD. The letter also informed the Veteran of his and VA's respective duties for obtaining evidence. Additionally, a March 2006 notice letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). The letters were provided prior to initial adjudication of the claims, in accordance with Pelegrini v. Principi, 18 Vet.App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet.App. 103 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a heightened burden of VCAA notification for claims of service connection for PTSD based on in-service personal assault. See Gallegos v. Peake, 22 Vet.App. 329 (2008). VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor. The Veteran should also be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 38 C.F.R. § 3.304(f). In Bradford v. Nicholson, 20 Vet.App. 200 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above. See also Patton v. West, 12 Vet.App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor). 

In correspondence dated in August 2006, the RO requested specific details of the Veteran's claimed personal trauma incident(s) which he asserted resulted in PTSD. In March 2007, the Veteran submitted an annotated copy of a February 2007 statement of the case in which he claimed he never received notice of a letter requesting details concerning his reported in-service trauma.

In March 2011, the Board remanded the claim for service connection for PTSD to afford the Veteran notice of the evidence he may submit to substantiate his claim for PTSD due to an in-service assault and to advise him that he must provide all relevant details of the alleged assault. The AMC mailed notice to this effect in June 2011 and July 2011. The June 2011 correspondence was returned to VA as undeliverable; however, a corrective notice letter was mailed to the Veteran's address on file with SSA in July 2011. There is no indication in the file that the July 2011 notice letter was undeliverable. 

Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the Veteran at his last known address has been returned as undeliverable, VA is entitled to rely on that address. See Cross v. Brown, 9 Vet.App. 18, 19 (1996).  While the Veteran's representative presently argues that the RO/AMC should again attempt to contact him and the Veteran should be afforded an additional opportunity to provide this information The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet.App. 517 (1996); Zarycki v. Brown, 6 Vet.App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a).

The remand also directed the RO/AMC to afford the Veteran a VA PTSD examination. The remand instructions from the Board's March 2011 remand were complied with, and the VA examiner provided a rationale for his opinion, based upon the Veteran's reported and documented history of personal assaults and documented psychiatric history.  

The development directed in the prior remand has been substantially completed. Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (noting that substantial compliance, not absolute compliance, is required).  

In November 2011, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC). The SSOC was returned to VA as undeliverable; however, the Veteran's representative acknowledged receipt of the SSOC in November 2011 and indicated they had no additional evidence concerning the appeal. The representative requested that the case be forwarded to the Board immediately and waived the 30 day waiting period to submit new evidence.

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains VA treatment records and Social Security Administration (SSA) records, as well as January 2007 and October 2011 VA PTSD examinations. With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The VA examination reports reflect a review of the claims file, examination of the Veteran, and description and evaluation of the claimed PTSD and other mental disorders. The examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Merits of the Claim

The Veteran contends that he has PTSD as a result of an in-service physical assault. Having carefully considered the claim in light of the record and the applicable law, the Board finds the preponderance of the evidence is against the claim and the appeal will be denied.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD includes claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet.App. 1 (2009).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Generally, the occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination. See Zarycki v. Brown, 6 Vet.App. 91, 97-98 (1993). The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records. If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence. See Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. Brown, 9 Vet.App. 389 (1996).

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

Regardless of the factual adjudication of the occurrence of an assault, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. See Gallegos v. Peake, 22 Vet.App. 329 (2008); Patton v. West, 12 Vet.App. 272, 276 (1999); 38 C.F.R. § 3.304(f).  

The Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet.App. 389, 396 (1996). However, the Court subsequently held that its prior categorical statements that after-the-fact medical nexus evidence may not be the basis for corroborating a non-combat stressor are "not operative" in cases for service connection for PTSD based on personal assault, in light of the special evidentiary procedures implemented by VA for adjudication of claims for PTSD based on in-service personal assault, as described above. See Patton, 12 Vet.App. at 280.  

Prior to the receipt of the Veteran's claim submitted in January 2005, 38 C.F.R. § 3.304(f) was amended with specific regard to PTSD claims based upon personal assault, and is now consistent with the holdings of the Court and VA evidentiary procedures, as described above. See 67 Fed. Reg. 10,330 (March 7, 2002), codified at 38 C.F.R. § 3.304(f). The effective date of the amendment was March 7, 2002, the date of its first issuance as a final rule.  

The Veteran contends that he has PTSD as a result of non-combat stressors, including an in-service assault. In a March 2006 statement, he alleged that someone broke into his room at Fort Polk and beat him with a club, (which he also described subsequently as a baseball bat). He reported that the military police arrived during the fight and he and his assailant were taken into custody.

While the evidence of record suggests that the Veteran may have a preexisting psychiatric disorder, the Board finds that when he entered active service he was in sound mental condition. For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003. The Court and Federal Circuit Court have adopted the General Counsel's position. Quirin v. Shinseki, 22 Vet.App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). See also Wagner, 370 F.3d at 1096. If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection on a direct incurrence basis. Wagner, 370 F.3d at 1096.

The law provides that an increase in disability must consist of worsening of the enduring disability. Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet.App. 398, 402 (1995). See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

A "lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently is required. See Routen v. Brown, 10 Vet.App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet.App. 529, 538 (1996). Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet.App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence".) That is, the standard of proof for rebutting the presumption of soundness is not merely evidence that is "cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable...." Vanerson, 12 Vet.App. at 261. It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet.App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet.App. 331, 334 (1993).

There is no mention of any mental disorder in the Veteran's service entrance examination, (apart from a generalized statement that he then had, or once had difficulty sleeping) and there are no clinical records indicating that the Veteran was treated for or noted to have had a psychiatric disorder prior to his being accepted for active military service in May 1974. 

The Veteran's service personnel records reveal that he was absent without leave (AWOL) for 17 days in August 1974. In November 1974, the Veteran received non-judicial punishment under Article 15 of the Uniform Code of Military Justice for the possession of marijuana. In a January 1975 disposition form, the Veteran's battalion commander informed the Veteran that he was initiating action to discharge the Veteran from the Army with an honorable discharge. The commander indicated the Veteran had not been able to "come to grasp" with his problems while in the Army, and he was unable to emotionally adapt to military service. The commander also noted the Veteran lost his motivation to continue his military service. In January 1975, the Veteran's unit commander determined the Veteran failed to meet acceptable standards for continued military service and approved an honorable discharge certificate.

The Board has considered in-service clinical evaluations, including PULHES profiles, recorded during active service. See Odiorne v. Principi, 3 Vet.App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

As noted, service treatment records include no complaints, treatment, or diagnoses of any psychiatric disorders. A February 1974 enlistment examination revealed a normal psychiatric evaluation. The Veteran's PULHES was "1" for all categories, indicating a high level of fitness. In a February 1974 report of medical history, the Veteran indicated that he had frequent trouble sleeping, but he denied depression or excessive worry, loss of memory of amnesia, nervous trouble of any sort, and periods of unconsciousness. A December 1974 separation examination documented a normal psychiatric evaluation. On the separation examination report, the Veteran stated that he was in "great health" and the examining physician noted the Veteran had no complaints.

Significantly in light of the Veteran's present report that while in training, he was beaten by a non-commissioned officer with a club or a baseball bat, and that both he and his assailant were arrested during this incident, there is no mention of any such injuries or the incident in any service treatment or personnel record. 

In a November 1998 VA psychiatric emergency clinic note, the Veteran complained of depression. He indicated that he had no previous psychiatric treatment, but he related that he was in a drug rehabilitation program approximately 10 years previously.

During a December 1998 VA mental health admission assessment, the Veteran reported he was depressed for approximately one year. He related his depression to family issues and unemployment. He indicated that he had a long history of substance abuse, including the use of $2,000 worth of crack cocaine two weeks previously. 

A December 1998 VA mental health treatment note revealed the Veteran had previous treatment for "panic attacks and drug rehab" approximately 10 years previously. The diagnosis was an adjustment disorder with depressed mood. The authoring nurse noted the Veteran had mild symptoms of depression related to "recent stressors."

The Veteran was hospitalized from May 2002 to October 2002 at the Palo Alto VA Medical Center. The discharge diagnoses included a personality disorder, not otherwise specified. In the October 2002 discharge summary, the Veteran reported a history of physical and emotional abuse by his father. He indicated that he had numerous discipline problems during service, but he stated that they were all drug-related. 

In a November 2004 VA social work note, the authoring social worker reported the Veteran had difficulty organizing his thoughts and staying on track during conversations. The social worker noted that he wanted the Veteran evaluated for bipolar disorder. The Veteran reported that he had never been treated for any type of mental illness in the past (contrary to his late report of having been treated in service for psychiatric symptoms). The social worker indicated that it was difficult to determine if the Veteran was experiencing a mental health problem or if his symptoms were the result of memory loss due to long-term drug use. He noted the Veteran was forgetful and had difficulty recalling dates, times, etc. The Veteran appeared to have racing thoughts, was unable to complete a sentence, and admitted to possible hallucinations. He related that his symptoms began either five years ago or when he was in high school.

A December 2004 VA mental health treatment note revealed the Veteran was severely depressed, had suicidal ideations, and required hospitalization. He was admitted and enrolled in a VA psychosocial residential rehabilitation treatment program in December 2004. In an intake note, the examiner noted the Veteran's VA treatment records and a clinical interview revealed a psychiatric treatment history for bipolar disorder, major depressive disorder, panic disorder without agoraphobia, cocaine abuse, PTSD, and alcohol abuse. 

In a December 2004 VA admission note, the Veteran reported he was depressed since his youth and he had anxiety since 1982. He related that he had daily suicidal ideation for five years with various plans to overdose, hang himself, or starve himself. He was treated for a major depressive disorder.

In a December 2004 VA treatment note, the Veteran reported he was traumatized by childhood abuse and events in both his military and civilian lives. The examining psychology intern noted the Veteran's responses to questioning reflected a "tendency to present himself as more disturbed than might otherwise be suggested from an objective viewpoint." The Veteran has treated for recurrent major depression, alcohol dependence, cocaine dependence, PTSD, and schizoid personality traits.

Fully 29 years after his discharge from active duty, in another December 2004 VA treatment note, the Veteran reported he was beaten by a fellow soldier while lying in his bed during service. He also indicated that his father physically abused him.

In another December 2004 VA treatment note, the Veteran denied any previous treatment for depression, but he indicated that he was taking antidepressants. He reported that he attempted to overdose on his mother's medications when he was 13 years old. He related that the December 2004 hospitalization was his first inpatient psychiatric treatment.

In a December 2004 VA discharge note, it was noted that the Veteran was treated for bipolar affective disorder, mixed, with a depressed affective expression, a history of major depression, alcohol intoxication and abuse, cocaine abuse, and antisocial personality disorder. The Veteran was discharged from the acute psychiatry department to the Domiciliary Care for Homeless Veterans Program for continued support and a structured environment. 

During a January 2005 VA psychosocial assessment, the Veteran reported he was verbally, physically, mentally, and sexually abused by "multiple people, multiple times."  In another January 2005 VA psychosocial history report, the Veteran indicated he experienced significant problems getting along with his mother and father. He reported no physical or sexual abuse. He indicated that he experienced psychological or emotional problems on 27 of the previous 30 days. He reported he experienced serious depression; serious anxiety or tension; difficulty understanding, concentrating, or remembering; and trouble controlling violent behavior for his entire lifetime. 

In a January 2005 VA treatment note, the Veteran reported that he had nightmares and flashbacks several times per week which were related to childhood abuse. He was treated for polysubstance abuse and PTSD due to childhood trauma.

During a January 2005 VA psychosocial assessment, the Veteran reported that he served "stateside" and was not involved in combat. During service, he reported he received non-judicial punishment for the possession of marijuana and, on another occasion, he spent two weeks in jail for the possession of hashish and marijuana. He related that he "may have been" counted as AWOL during his time in jail, but he was unsure. He indicated he had a history of post-service legal issues beginning in 1982.

During the psychosocial assessment, the Veteran denied sexual abuse, but he reported that he was physically abused by a sergeant. He related that a non-commissioned officer came into his sleeping quarters while the Veteran was sleeping and beat him with a baseball bat. The Veteran claimed that he did not know the sergeant and had not seen him since the incident. He claimed that the police were called, but he was unsure "if anything came of it."

A January 2005 VA psychology assessment revealed symptoms consistent with an anxiety disorder, a dysthymic disorder, drug dependence, PTSD, and major depression.

A January 2005 VA discharge note revealed the Veteran was hospitalized for five days in the acute psychiatry ward and treated for major depression, PTSD, a panic disorder, and substance abuse. 

Various treatment notes dated in January 2005, March 2005, and April 2005 revealed a diagnosis of PTSD due to childhood trauma. In August 2005, the Veteran was discharged from the Domiciliary Care for Homeless Veterans Program. In an August 2005 VA discharge summary, the Veteran was treated for major depression, substance abuse, a panic disorder, PTSD, and bipolar disorder.

In a December 2005 VA psychiatric assessment note, the examiner noted the Veteran was a polysubstance abuser with a history of bipolar affective disorder and an antisocial personality disorder. She indicated that the Veteran's previous diagnosis of bipolar affective disorder seemed to be in remission while the Veteran was sober and taking prescribed Depakote, but she noted that when the Veteran relapsed and resumed his substance abuse, his symptoms returned.

A January 2006 VA psychiatry note revealed the Veteran did not appear for a scheduled Substance Abuse Day Hospital (SADH) admission. The author of the note indicated that he reviewed the Veteran's chart and VA treatment records. He "elected not to validate several diagnoses" that were present in the VA treatment records due to the Veteran's concomitant history of cocaine use; specifically, he did not validate PTSD, anxiety, panic, depression, and possible bipolar disorder.

In a March 2006 VA social work consultation report, the Veteran indicated he had PTSD and he was treated for bipolar disorder during service - as noted above, there is no evidence to support the Veteran's report of in-service treatment.

During a March 2006 VA psychiatry consultation, the Veteran reported he was diagnosed with PTSD, cocaine abuse/dependence, and bipolar disorder. He also acknowledged periods of depression. He related that his mood was "on the way up," but he indicated that he had low energy, some problems sleeping at night, loss of interest, feelings of guilt, and previous suicidal thoughts. He reported that when he had suicidal thoughts in the past, he was more likely to do something destructive, such as stealing or doing drugs. He admitted that he previously attempted to overdose on cocaine to end his life and he overdosed on barbiturates as a teen. The examiner noted the Veteran had no clear episodes of mania outside of his drug use, and he had no hospitalizations due to mania. The Veteran demonstrated no psychotic symptoms. He endorsed flashbacks and nightmares related to abuse from his father. He indicated that he was evaluated for outpatient psychiatric treatment at age 14 for behavior problems, but he had no other psychiatric treatment until 2004. The diagnosis was a mood disorder, not otherwise specified. The examiner noted a substance-induced mood disorder was considered. 

In an April 2006 VA treatment note, the examining physician's assistant noted the March 2006 VA psychiatry consultation revealed the Veteran did not meet the criteria for PTSD or bipolar affective disorder. During treatment, the Veteran reported he had panic attacks three to four times per month which began in 1982. The diagnosis was a mood disorder, not otherwise specified.

In another April 2006 VA treatment note, the examining physician's assistant indicated the Veteran had a questionable bipolar disorder diagnosis. The diagnosis was a mood disorder, not otherwise specified.

An April 2006 VA addiction therapy note revealed the Veteran was a "poor historian" with respect to his reported alcohol consumption and drug use. The Veteran indicated that he attempted suicide two or three times in his early teenage years by overdosing on drugs. The authoring addiction therapist noted that PTSD was listed on the Veteran's problem list, but it was not evident in his discussions with the Veteran.

In May 2006, the Veteran was denied Social Security Administration (SSA) disability benefits. He claimed various physical and mental disabilities, including bipolar disorder and PTSD. In a May 2006 SSA examination report, the examining medical consultant indicated the Veteran's alleged psychiatric disabilities were "partially supported by the medical record with credibility reduced by his varying admissions to drug use." The medical consultant diagnosed a mood disorder not otherwise specified versus a substance-induced mood disorder, and she opined that the Veteran had antisocial personality traits. She determined that the Veteran's mental impairment may be categorized as affective disorders, personality disorders, and substance addiction disorders.

In a January 2007 VA PTSD examination report, the examiner noted the Veteran had a "very complex" mental history with substance abuse problems since the age of 13 and various psychiatric diagnoses, including an adjustment disorder, cluster B traits, cocaine dependence, antisocial personality disorder, and a panic disorder without agoraphobia. The examiner indicated that the Veteran also appeared to have met the criteria for a conduct disorder as a child. The Veteran reported he had a history of severe physical abuse from his father which resulted in multiple hospitalizations and head injuries as a child. He indicated that he had problems with multiple substances, including alcohol and cocaine, throughout his life.

During the examination, the Veteran reported his mood tended to fluctuate depending on external factors and he described himself as tending to be "asocial." He related that he did not like to socialize, he often felt alone, and he had some paranoia. He indicated that he had problems with motivation and he had chronic suicidal ideation, which he stated was "manageable." He had multiple suicide attempts while intoxicated on substances and he noted that his most recent attempt was in 2005 while he was high on cocaine. The Veteran was unable to name any specific traumas occurring while in service, but he stated that he felt "marginalized and isolated" during service. He indicated that he felt humiliated because he was unable to keep up with everyone else due to knee pain. He noted that he was in a significant amount of fights during service. 

The examiner diagnosed a mood disorder, not otherwise specified, versus a substance-induced mood disorder; polysubstance abuse; and antisocial personality disorder. The examiner opined that the Veteran's psychiatric problems predated his time in the service and were related to his antisocial personality disorder as well as his polysubstance abuse. The examiner noted there was no evidence that service caused or worsened his psychiatric disorders. 

In a May 2008 VA mental health consultation, the authoring psychologist indicated that she conducted a PTSD telephone interview after the Veteran was referred for further evaluation of PTSD and related symptoms following a positive PTSD screen. The psychologist noted the Veteran confirmed he had PTSD symptoms including intrusive thoughts, hyperarousal, avoidance, emotional numbness, and suicidal ideation. She reported that the Veteran was unwilling to discuss his claimed stressor or trauma over the phone and he stated that he preferred to be seen in person for further evaluation and treatment placement. The psychologist opined that the Veteran had significant symptoms of PTSD and depression with passive suicidal ideation but no intent. The provisional diagnoses were an anxiety disorder not otherwise specified and a depressive disorder not otherwise specified. No subsequent psychiatric notes followed.

During an October 2011 VA PTSD examination, the Veteran reported a history of physical abuse which he described as "severe discipline" dispensed by his father. The examining psychologist opined that the stressor was adequate to support a diagnosis of PTSD. The Veteran reported that while serving in the Army he was the victim of an assault and battery in which he was attacked by an unknown military member while in his barracks. He reported that the perpetrator used a "club." The examining psychologist opined that the stressor was adequate to support a diagnosis of PTSD, but it was not related to the Veteran's fear of hostile military or terrorist activity. The diagnoses were PTSD, alcohol abuse, cocaine dependence in remission, and a mood disorder not otherwise specified by history. 

The examining psychologist opined that the Veteran's psychiatric disabilities were less likely than not incurred in or caused by the claimed in-service injury or event. The psychologist noted that the Veteran's history and clinical presentation was consistent with a diagnosis of PTSD based upon DSM-IV criteria, interview, and a review of the pertinent medical records. However, he reported there was no documentation to validate the described incident or any medical interventions noted in the Veteran's service treatment records. He noted there was no objective evidence that linked any traumatic event to the Veteran's brief military service period. The psychologist related that the Veteran's medical record and self-report indicated a pattern of physical abuse at the hands of his father. He indicated that the etiology of the Veteran's PTSD symptoms were "potentially attributable" to the incidents of childhood abuse during the Veteran's development.

Firstly, although the October 2011 VA examiner opined that the Veteran's PTSD symptoms were "potentially attributable" to incidents of childhood abuse and there are various diagnoses of PTSD due to childhood abuse throughout the record, the presumption of soundness has not been rebutted. For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A February 1974 enlistment examination revealed a normal psychiatric evaluation and a PULHES profile which indicated that the Veteran had a high level of psychiatric fitness. A December 1974 separation examination report revealed a normal psychiatric evaluation, the Veteran reported he was in "great health," and the examining physician noted the Veteran had "no complaints." 

The January 2007 VA PTSD examiner diagnosed a mood disorder, not otherwise specified; polysubstance abuse; and antisocial personality disorder. The examiner opined that the Veteran's psychiatric problems predated his time in service and were related to his antisocial personality disorder and polysubstance abuse. The examiner noted there was no evidence that service caused or worsened his psychiatric disabilities.

There were no defects, infirmities, or disorders noted at the time of enlistment and there is no clear and unmistakable evidence which demonstrated that the Veteran had a psychiatric disorder which existed before acceptance and enrollment. Therefore, the Veteran is not entitled to service connection based on the aggravation of a pre-existing psychiatric disorder.

In a March 2012 statement, the Veteran's representative noted that VA examiners diagnosed the Veteran with several psychiatric disorders, to include PTSD. She noted that the examiners did not link the Veteran's psychiatric disorders to service because there is no documentation of his stressors in his military records; however, she indicated that the examiners linked the psychiatric disorders to his childhood without documentation of those stressors. She asserted that there are "clear markers" in the Veteran's service personnel records which indicate that his psychiatric disorders manifested in service. She noted that during the Veteran's first six months of service, he had a "clean record, then a permanent profile that states he must have a non-combat military occupational specialty (MOS), then article (sic) 15's, AWOL's, and counseling." 

The Board has carefully considered the Veteran's representative's argument but finds it to be without merit. Firstly, the provisions of 38 C.F.R. § 3.304(f)(5), do not mandate for purposes of a merits adjudication that VA accept the Veteran's account of having been assaulted in service. Instead, the regulation provides that evidence from other sources "may" corroborate the Veteran's account. It cannot be doubted that the Veteran had significant difficulties during his very brief period of active service. However, the Board finds the Veteran's account patently incredible. 

The Veteran alleges that he was assaulted and beaten with a baseball or club by a superior non-commissioned officer as he slept in his barracks; and that he and his assailant were both arrested. There is no mention or record of the Veteran having sustained any injuries whatsoever as he slept apparently defenseless against what could only be described as a grievous attack. It is inconceivable that had the Veteran been a victim of such an attack, or the co-participant in such an altercation, the unit command structure would not have recorded this incident of misconduct, given that it carefully recorded both his disciplinary actions and counseling sessions. See 38 U.S.C.A. § 1154(a) (West 2002) (providing that in each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence). 
 
Moreover, throughout the record, examiners indicated that assessment of the Veteran's symptoms was complicated by his unreliable reporting and his long history of chronic substance abuse dependence. See November 2004 VA social work note, December 2005 VA psychiatric assessment note, January 2006 VA psychiatry note, May 2006 SSA disability examination report, and January 2007 VA PTSD examination report. The Veteran maintained that his substance abuse began during service. Service personnel records indicate that the Veteran received non-judicial punishment for possession of marijuana. Additionally, he reported that his discipline problems during service were all drug-related. See October 2002 VA discharge summary and January 2005 VA psychosocial assessment.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). In Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability. The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet.App. 429, 433 (1995); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  

The October 2011 VA examiner evaluated the Veteran for PTSD, and determined that the Veteran's history and clinical presentation were consistent with a diagnosis of PTSD; however, there was no documentation to validate the claimed in-service assault. After providing a thorough background of the Veteran's mental and medical history, with specific reference to the DSM-IV criteria, the examiner opined that the Veteran's psychiatric disabilities were less likely than not (less than 50 percent probability incurred in or caused by the claimed in-service assault or the Veteran's brief military service period.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran. See Buchanan, 451 F.3d at 1331; Washington v. Nicholson, 19 Vet.App. 362, 368-69 (2005). The Board also has a duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet.App. 362, 367 (2001). The Board acknowledges that the Veteran is competent to give evidence about what he experienced. See Layno v. Brown, 6 Vet.App. 465 (1994); Falzone v. Brown, 8 Vet.App. 398, 403 (1995). The Board finds that the Veteran is competent to report the symptoms associated with his claimed psychiatric disorder.  

Under Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession)) see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that VA cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). The Veteran's statements do not fall within prongs (1) or (2) of Jandreau criteria. 

Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet.App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). See also Buchanan, supra. (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Credible testimony is that which is plausible or capable of being believed. See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 261 P.2d 367, 369 (Mont. 1953) ("A credible witness is one whose statements are within reason and believable....")  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened ... long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by testimony which was inconsistent with prior written statements). Although credibility is often defined as determined by the demeanor of a witness, a document may also be credible evidence. See Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's statements are not credible because they are inconsistent throughout the record. A social worker noted that the Veteran was forgetful and had memory loss. The social worker indicated that it was difficult to determine if the Veteran was experiencing mental health problems or if the memory loss was due to long-term drug abuse. See November 2004 VA social work note. The Veteran asserted that when he was assaulted during service, the military police responded and arrested him and his assailant; however, there is no reference to the arrest within the Veteran's service personnel records. He has provided no evidence from sources other than his service records that may corroborate his account of the stressor incident or incidents, such as records from law enforcement authorities; statements from family, roommates, fellow service members, or clergy.  

The Veteran did not report any in-service stressors until he was admitted for inpatient psychiatric treatment in December 2004, when he reported he was "traumatized" by events in both his military and civilian lives. During a January 2005 VA psychosocial assessment, he reported he was verbally, physically, mentally, and sexually abused by "multiple people, multiple times," but he did not indicate a specific stressor during service. However, in another January 2005 VA psychosocial history report, the Veteran denied physical or sexual abuse, and during the January 2007 VA PTSD examination, the Veteran was unable to name any specific traumas occurring during service. Yet, during the October 2011 VA PTSD examination, the Veteran stated that he was attacked by an unknown military member while in his barracks. 

Additionally, the Veteran's reports of the manifestations of his psychiatric symptoms and treatment varied throughout the record. In November 1998, he reported that he had no previous psychiatric treatment. In December 1998, he indicated that he was depressed for approximately one year and he had previous treatment for panic attacks and drug abuse; however, in a November 2004 VA social work note, he denied any previous psychiatric treatment. One month later, in a December 2004 VA intake note, the Veteran reported he had depression since childhood and he had anxiety since 1982. In an April 2006 VA treatment note, he reported he had panic attacks three to four times per month beginning in 1982. 

In addition to the lack of evidence showing that his psychiatric disorder manifested during service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service. As discussed above, the Veteran did have not any complaints, treatment, or diagnosis of such a disorder in service or for many years thereafter. There was no event, disease, or injury in service to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet.App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


